MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                                FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                  Jul 17 2019, 9:22 am

court except for the purpose of establishing                                    CLERK
                                                                            Indiana Supreme Court
the defense of res judicata, collateral                                        Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Thomas P. Keller                                          Curtis T. Hill, Jr.
South Bend, Indiana                                       Attorney General of Indiana
                                                          Sierra A. Murray
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Henry McNeal Turner IV,                                   July 17, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-2745
        v.                                                Appeal from the St. Joseph
                                                          Superior Court
State of Indiana,                                         The Honorable Jane Woodward
Appellee-Plaintiff.                                       Miller, Judge
                                                          Trial Court Cause No.
                                                          71D01-1805-F1-8



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2745 | July 17, 2019                       Page 1 of 5
                                          Statement of the Case
[1]   Henry Turner IV (“Turner”) appeals his conviction following a jury trial of six

      counts of Level 1 felony attempted murder.1 He argues that there is insufficient

      evidence to support his convictions. Concluding that the evidence is sufficient,

      we affirm Turner’s convictions.


[2]   We affirm.


                                                      Issue
                 Whether there is sufficient evidence to support Turner’s
                 convictions for attempted murder.


                                                     Facts
[3]   The facts most favorable to the verdict reveal that in March 2018, Turner told

      others who associated with a gang on the west side of South Bend that he was

      upset about a disrespectful social media post concerning a deceased friend.

      Turner explained that rival gang members on the southeast side of South Bend

      had made the post. Turner stated that he wanted to go to the southeast side to

      “shoot” and that he “wanted to kill.” (Tr. Vol. 2 at 7, 9). Turner further told

      his associates that there was a party on the southeast side of town. He thought

      that the front door to the party would be unlocked and that he and his




      1
          IND. CODE §§ 35-41-5-1 and 35-42-1-1.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2745 | July 17, 2019   Page 2 of 5
      associates could walk in and shoot the guests. Several of his associates agreed

      to accompany him.


[4]   After arriving at the party, which included fifty to seventy guests crowded into

      one house, Turner and two associates approached the front door and opened it.

      Turner then walked into the house and began shooting. Turner emptied the

      entire magazine in his gun. When the shooting ended, “people [were]

      screaming and hollering and there was blood everywhere.” (Tr. Vol. 1 at 73).

      Six party guests were treated for gunshot wounds. Five of those victims had

      multiple gunshot wounds. One of the victims with multiple gunshots nearly

      died and has permanent physical and emotional scars.


[5]   The State subsequently charged Turner with six counts of attempted murder,

      six counts of Level 5 felony battery with a deadly weapon, and one count of

      Level 5 felony criminal recklessness. The State also charged Turner with a

      criminal gang enhancement. The jury convicted him of all counts.


[6]   The trial court entered judgment on the six attempted murder convictions.

      During the sentencing hearing, the trial court addressed the nature of the

      offense as follows: “This was truly the real life equivalent of shooting fish in a

      barrel. The fact that no one died is not a reflection of [Turner’s] intent, it

      merely demonstrates that he lacked the marksmanship skills to effectuate his

      intent.” (Tr. Vol. 3 at 47).


[7]   Thereafter, the trial court sentenced Turner to thirty-five (35) years for the

      conviction involving the most seriously injured victim. The trial court further

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2745 | July 17, 2019   Page 3 of 5
      sentenced Turner to thirty (30) years for each of the five other attempted murder

      convictions. It ordered the five thirty-year sentences to run concurrently with

      each other and consecutively with the thirty-five-year sentence. The trial court

      further enhanced this sixty-five (65) year sentence by thirty-five (35) years for

      the criminal gang enhancement, for a total executed sentence of one hundred

      (100) years.      Turner now appeals his attempted murder convictions.


                                                   Decision
[8]   Turner argues that there is insufficient evidence to support his six convictions

      for attempted murder. Our standard of review for sufficiency of the evidence

      claims is well settled. We consider only the probative evidence and reasonable

      inferences supporting the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind.

      2007). We do not reweigh the evidence or judge witness credibility. Id. We

      will affirm the conviction unless no reasonable fact finder could find the

      elements of the crime proven beyond a reasonable doubt. Id. The evidence is

      sufficient if an inference may be reasonably drawn from it to support the

      verdict. Id. at 147.


[9]   In order to convict Turner of Level 1 felony attempted murder, the State had to

      prove beyond a reasonable doubt that Turner engaged in conduct that

      constituted a substantial step toward intentionally killing the six victims. See

      I.C. § 35-41-5-1 and § 35-42-1-1. Turner’s sole argument is that there is

      insufficient evidence that he intended to kill victims.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2745 | July 17, 2019   Page 4 of 5
[10]   A conviction for attempted murder requires proof of a specific intent to kill.

       Henley v. State, 881 N.E.2d 639, 652 (Ind. 2008). Intent is a mental state, and

       intent to kill may be inferred from the circumstances surrounding the offense.

       Perez v. State, 872 N.E.2d 208, 213 (Ind. Ct. App. 2007), trans. denied. The trier

       of fact may also infer intent to kill from the use of a deadly weapon in a manner

       likely to cause death. Henley, 881 N.E.2d at 652. Firing a gun in the direction

       of an individual is substantial evidence from which a jury may infer intent to

       kill. Id.


[11]   Here, our review of the evidence reveals that Turner was so upset by a

       disrespectful social media post that he wanted to “shoot” and “kill.” (Tr. Vol. 2

       at 7, 9). He then went to a very crowded party on the southeast side of South

       Bend, walked through the front door, and emptied the magazine in his gun into

       the crowd of party guests. This is sufficient evidence that Turner intended to

       kill the victims and to support Turner’s six Level 1 felony attempted murder

       convictions. See Gamble v. State, 831 N.E.2d 178, 186 (Ind. Ct. App. 2005),

       trans. denied, (explaining testimony that Gamble wanted to kill accompanied by

       testimony that he retrieved a gun and shot the victim showed Gamble’s intent

       to kill the victim).


[12]   Affirmed.


       Riley, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2745 | July 17, 2019   Page 5 of 5